 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      TACOMA DIVISION

10   ANTHONY MICHAEL PRICE,                               Civil No. 2:18-CV-00896-JRC

11            Plaintiff,

12            v.                                           ORDER AMENDING THE
                                                           SCHEDULING ORDER
13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on defendant’s Unopposed Motion To Amend the Scheduling Order, and that

16   plaintiff’s counsel has no opposition, it is hereby ORDERED that the Scheduling Order shall be

17   amended as follows:

18       • defendant shall have up to and including December 13, 2018, to file defendant’s

19            responsive brief; and

20      •     plaintiff shall have up to and including December 27, 2018, to file a reply brief.
21            DATED this 23rd day of November, 2018.
22

23                                                          A
                                                            J. Richard Creatura
24                                                          United States Magistrate Judge

     Page 1        ORDER - [2:18-CV-896-JRC]
